[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             AUGUST 13, 2007
                            No. 07-10661                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                 BIA Nos. A96-275-085 & A96-275-086

RAUL CLAUDIO MORAN,
ANALIA TELMA TARICCO DE MORAN,
ROCIO DEBORA MORAN,
GIMENA MARIEL MORAN,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (August 13, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Raul Claudio Moran, proceeding pro se, petitions this Court, along with his

wife Analia Telma Taricco de Moran, and two daughters, for review of a final

order of the Board of Immigration Appeals (“BIA”) affirming the Immigration

Judge (“IJ”)’s denial of asylum and withholding of removal under the Immigration

and Nationality Act (“INA”), 8 U.S.C. §§ 1158, 1231, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c). After careful review of

the record on appeal, we conclude that we lack jurisdiction to review Moran’s

asylum and CAT claims, and Moran and his family are not entitled to withholding

of removal. Accordingly, we dismiss Moran’s petition in part and deny it in part.

                                          I.

      We lack jurisdiction to review Moran’s asylum and CAT claims because

Moran failed to exhaust his administrative remedies with respect to both of these

claims. See 8 U.S.C. § 1252(d)(1). Moran entered the United States in June 2001

after fleeing from Argentina. His wife and daughters arrived several months later

in October 2001. Moran did not apply for asylum until January 2003. Moran

stated in his application that he and his family were subjected to robberies, death

threats and other acts of violence in retaliation for his work as an organizer and

active member of a 600-member trade union of taxi drivers. He argues that he has

established a well-founded fear of future persecution because he has been
                                           2
identified by union opposition and police as an activist, and threatened multiple

times. He states that others have been murdered after receiving similar threats.

       In order to be eligible for asylum, one must apply for relief within one year

after the date of arrival in the United States, unless there are special circumstances.

See 8 U.S.C. § 1158(a)(2). The IJ found Moran’s asylum application untimely and

determined there were no extraordinary circumstances that would warrant an

exception to the one-year time bar. Alternatively, the IJ analyzed the merits of

Moran’s asylum claim and determined that he failed to demonstrate past

persecution or a well-founded fear of future persecution on account of a protected

category. Because Moran failed to meet his asylum burden, the IJ ruled that Moran

also failed to meet the requirements for withholding of removal and CAT relief.

Moran did not challenge the IJ’s determination regarding the timeliness of his

asylum application or the IJ’s conclusion that he was not entitled to CAT relief.

Because Moran did not address these claims before the BIA, he failed to exhaust

his administrative remedies with respect to these claims and we have no

jurisdiction to review them, even if the BIA addressed them sua sponte.1 See

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006)



       1
         Even if Moran had challenged the IJ’s finding regarding the timeliness of his asylum
application, we have no jurisdiction to review decisions regarding whether a petitioner met the
one-year filing deadline or proved extraordinary circumstances excusing untimely filing. See
Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).
                                                3
(per curiam). Accordingly, we dismiss Moran’s petition for review to the extent he

seeks review of his asylum and CAT claims.

                                          II.

      Because Moran failed to exhaust his asylum and CAT claims, the only issue

properly before us is whether Moran is entitled to withholding of removal. “We

review only the [BIA]’s decision, except to the extent that it expressly adopts the

IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). In

Moran’s case, the BIA issued its own opinion without adopting any portion of the

IJ’s opinion.

      The BIA affirmed the IJ’s conclusion that Moran did not meet his burden of

proof for withholding of removal under 8 U.S.C § 1231(b)(3). The BIA stated that

Moran had experienced “past abuse and has described fears of future harm due to

his involvement in a trade union for taxi drivers in the city of Rosario,” Argentina.

The BIA explained that Moran’s “membership in a trade union would not qualify

as membership in a particular social group under the Act inasmuch as it was within

his power to change jobs.” The BIA further found that Moran failed to

demonstrate that the opposition to the union targeted him “on account of his

political opinion, as opposed to his interference with their economic interests.”

The BIA also affirmed the IJ’s determination that Moran could have avoided

mistreatment by relocating within Argentina, a point which Moran has not
                                          4
contested.

      “To the extent that the BIA’s decision was based upon a legal determination,

[our] review is de novo.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th

Cir. 2004). On the other hand, “administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B). To qualify for withholding of removal under

the INA, one must show that if he returns to his country, his life or freedom would

be threatened on account of his race, religion, nationality, membership in a

particular social group, or political opinion. 8 U.S.C. § 1231(b)(3). The applicant

must demonstrate that it is more likely that not that he would be persecuted or

tortured upon return to his country. Mendoza, 327 F.3d at 1287. The applicant

must also demonstrate that the persecution he fears is, “at least in part, motivated

by a protected ground.” Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir.

2006). Moran asserts that the union opposition in Rosario persecuted him in the

past and will target him upon his return because of his membership in a particular

social group, his express political opinion, and his imputed political opinion based

on his leadership role in the taxi drivers’ trade union.

      The BIA has defined “persecution on account of membership in a particular

social group” as “persecution that is directed toward an individual who is a

member of a group of persons all of whom share a common, immutable
                                           5
characteristic . . . that either is beyond the power of an individual to change or that

is so fundamental to his identity or conscience that it ought not be required to be

changed.” Matter of Acosta, 19 I. & N. Dec. 211, 233-34 (BIA 1985), overruled

on other grounds by Matter of Mogharrabi, 19 I. & N. Dec. 439 (BIA 1987); see

also Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1196-97 (11th Cir. 2006)

(finding this definition reasonable), cert. denied, __ U.S. __, 127 S. Ct. 977, 166 L.

Ed. 2d 709 (2007) (mem.). In this case, the BIA concluded that Moran is not part

of a particular social group due to his participation in the taxi drivers’ trade union

because this characteristic is not immutable as he could change jobs at any time.

Applying the appropriate deference to the BIA’s interpretation of the INA on this

issue, we hold that the conclusion that Moran’s membership in a trade union does

not constitute membership in a social group within the meaning of the INA is

reasonable––i.e., the BIA’s interpretation is neither arbitrary, capricious, nor

clearly contrary to law. See Castillo-Arias, 446 F.3d at 1196-99 (explaining that

the BIA’s interpretation of the INA that noncriminal informants who work against

the Cali cartel are not members of a particular social group deserves Chevron-

deference); see also Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467

U.S. 837, 842-44, 104 S. Ct. 2778, 2781-82, 81 L. Ed. 2d 694 (1984) (establishing

a two-step process for reviewing an agency’s interpretation of a statute it

administers).
                                           6
           To qualify for withholding of removal on account of political opinion, the

applicant must establish that his persecutors targeted him or will target him in the

future because of his actual or imputed political opinion, not merely because of a

lack of cooperation with the persecutors. See Sanchez v. U.S. Att’y Gen., 392 F.3d

434, 437-38 (11th Cir. 2004) (per curiam). The BIA found that the taxi owners’

group targeted Moran because of his interference with their economic interests, not

because of his political opinion. This finding is conclusive because the record does

not compel a contrary result. See 8 U.S.C. § 1252(b)(4)(B).

       Moran has not demonstrated that he has been or will be targeted “because

of” his membership in a particular social group or his political opinion. See 8

U.S.C. § 1231(b)(3). While no one disputes that members of the union opposition

attacked and intimidated him, Moran has not established that he was targeted on

the basis of a protected ground. He has not fulfilled his burden of showing that

upon his return to Argentina his life or freedom will more likely than not be

threatened because he is part of a protected group. Consequently, Moran and his

family are not entitled to withholding of removal.2

DISMISSED IN PART; DENIED IN PART.




       2
         Even if Moran were eligible for withholding of removal, his wife and daughters would
not qualify for withholding because the statute does not provide for derivative claims. Delgado
v. U.S. Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007) (per curiam).
                                               7
8